AILSHIE, J.,
Concurring in Part. — I concur in an affirmance of the judgment. It seems, however, that the court is going to a great length and contrary to a long line of decisions of this court in holding that affidavits on motion for a new trial may be filed and considered after the expiration of the time granted by statute. This court has uniformly maintained a contrary doctrine, as will be seen from the following eases: Hoehnan v. New York Dry Goods Co., 8 Ida. 66, 67 Pac. 796; Swartz v. Davis, 9 Ida. 238, 74 Pac. 800; Sandstrom v. Smith, 11 Ida. 779, 84 Pac. 1060; Moe v. Barger, 10 Ida. 194, 77 Pac. 645; Bank of Commerce v. Baldwin, 14 Ida. 75, 93 Pac. 504, 17 L. R. A., N. S., 676; Simpson v. Pioneer Irr. Dist., 17 Ida. 435, 106 Pac. 1. I do not think it essential to a decision in this case that the court pass on this question, and for that reason do not care at this time to give my consent to overruling the doctrine established in this court by the foregoing authorities.